IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In the Matter of the Detention of               )        No. 82006-1-I
                                                )
J.G.,                                           )        DIVISION ONE
                                                )
                        Appellant.              )        UNPUBLISHED OPINION
                                                )

        MANN, C.J. — J.G. appeals the trial court’s order committing her for 14 days of

involuntary treatment. J.G. argues that the trial court erred in determining that she was

gravely disabled under RCW 71.05.020(24), and that she was deprived of her

constitutional right to have a jury determine if she had a mental illness justifying

involuntary commitment. We affirm.

                                            FACTS

        J.G., who is in her forties, has lived with her grandmother her entire life.

Although J.G. had a bedroom in her grandmother’s home, about a year and a half

before her detention she began living in a backyard garden shed. The shed was

unfurnished, had a bare floor with some rags on it, an unhinged door, and lacked heat

and running water. J.G. refused to move back into the house in spite of pleas from her

grandmother.




          Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82006-1-I/2


       J.G.’s grandmother began noticing J.G.’s hygiene worsening. For about the first

year that she stayed in the shed, J.G. would still access the house to use the toilet and

shower occasionally. During the six months before her detention, J.G. stopped

showering and infrequently, if ever, used the bathroom. J.G. was toileting in the

backyard.

       J.G.’s grandmother often brought food and beverages and left them outside the

shed. J.G. would drink the beverages, but her grandmother never saw her eat and

observed that J.G. had lost weight in the months before her detention. J.G. refused to

move back into the home, and instead stayed in the shed day and night. J.G.’s

grandmother observed J.G. becoming more agitated and she began damaging her

grandmother’s property.

       On September 3, 2020, a Snohomish County Designated Crisis Responder

petitioned to detain J.G. for an initial 72 hours of psychiatric evaluation and treatment at

her family’s request. On September 4, 2020, the Snohomish County Superior Court

granted the petition on the grounds that there was probable cause to believe J.G. was

gravely disabled.

       J.G. was detained at Swedish Hospital in Edmonds on September 4, 2020 and

then transferred to Fairfax Hospital in Kirkland. Doctors at Fairfax Hospital diagnosed

J.G. with schizophrenia spectrum disorder and other psychotic disorder. J.G.’s

symptoms included: hallucinations, paranoia, delusions, labile, restless, guarded,

intermittent eye contact, poor insight, poor judgment, disoriented and only oriented to

person and place, agitated, and aggressiveness.




                                            -2-
No. 82006-1-I/3


       The court held a probable cause hearing where J.G.’s aunt, grandmother, and a

court evaluator testified. The trial court found that J.G. suffers from a mental disorder

rendering her gravely disabled under RCW 71.05.020(24) (a) and (b), and ordered her

to remain at Fairfax Hospital for 14 days of inpatient treatment. RCW 71.05.240.

       J.G. appeals.

                                        ANALYSIS


       A. Sufficiency of the Evidence

       J.G. argues that there was insufficient evidence supporting the trial court’s

findings and, in turn, its conclusion of law that she was gravely disabled. We disagree.

       We review an involuntary commitment order to determine whether substantial

evidence supports a trial court’s finding and, if so, whether those findings support the

trial court’s conclusion of law. In re Det. of H.N., 188 Wn. App. 744, 762, 355 P.3d 294

(2015). “Evidence is substantial if it is sufficient to convince a reasonable person of the

truth of the finding.” State v. Klein, 156 Wn.2d 102, 115, 124 P.3d 644 (2005). We

review conclusions of law de novo. In re Estate of Haviland, 162 Wn. App. 548, 561,

255 P.3d 854 (2011).

       RCW 71.05.020(24) defines “gravely disabled” as:

       A condition in which a person, as a result of a behavioral health disorder:
       (a) is in danger of serious physical harm resulting from a failure to provide
       for his or her essential human needs or safety; or (b) manifests severe
       deterioration in routine functioning evidenced by repeated and escalating
       loss of cognitive or volitional control over his or her actions and is not
       receiving such care as is essential for his or her health or safety.

See also In re the Det. of LaBelle, 107 Wn.2d 196, 202, 728 P.2d 138 (1986).




                                            -3-
No. 82006-1-I/4


       Here, the court granted the civil commitment petition under both prongs (a) and

(b) of the gravely disabled definition. We review each in turn.

       There was sufficient evidence to support the trial court’s finding that J.G. was in

danger of serious physical harm resulting from failure to provide for her essential needs.

RCW 71.05.020(24)(a). A finding of grave disability under prong (a) requires “recent,

tangible evidence of a failure or inability to provide for such essential human needs as

food, clothing, shelter, and medical treatment.” LaBelle, 107 Wn.2d at 204-04. The

failure to provide for one’s own needs must present a “high probability of serious

physical harm within the near future.” LaBelle, 107 Wn.2d at 205.

       J.G. was residing in an unheated garden shed with no floor, door, or running

water. The hospital’s mental health expert testified that the shed was not a safe

environment. The court appropriately noted that the coming fall and winter months

presented a risk of physical harm. J.G.’s diet and hygiene were also worsening,

presenting additional risk. Combined, the evidence presented supports the trial court’s

findings under RCW 71.05.020(24)(a).

       There is likewise sufficient evidence to support the trial court’s finding that J.G.

was manifesting severe deterioration and not receiving essential care for her health or

safety. RCW 71.05.020(24)(b). To make this finding under prong (b), there needed to

be evidence of a severe deterioration in functioning and evidence that, without

intervention, a person will not receive treatment that is essential to their health and

safety, and that absent such treatment there are articulable harmful consequences for

the person. LaBelle, 107 Wn.2d at 207.




                                             -4-
No. 82006-1-I/5


       At baseline, J.G. was communicative, non-aggressive, ate regularly, and

maintained hygiene. Prior to her commitment, J.G.’s aunt, grandmother, and the court

evaluator testified that J.G. had become completely withdrawn, sitting in the shed

without stimuli. As previously noted, J.G.’s eating and hygiene habits worsened. J.G.

was becoming increasingly aggressive, damaging her grandmother’s property. The trial

court correctly noted that J.G. had deteriorated to the point of needing professional

intervention. Without such intervention, there was substantial risk of continued harm to

property and harm to J.G.’s health. In whole, the evidence supports the trial court’s

findings under RCW 71.05.020(24)(b).

       Because substantial evidence supports the trial court’s findings under both

prongs of RCW 71.05.020(24), the trial court did not err in its legal conclusion that J.G.

was gravely disabled.

       B. Right to Jury Trial

       J.G. argues that the trial court denied her constitutional right to have a jury

determine if she had a mental illness justifying a 14-day involuntary commitment. We

disagree.

       This court rejected J.G.’s argument in In re Detention of S.E., 199 Wn. App. 609,

400 P.3d 1217 (2017). We confirmed S.E.’s holding that there is no right to a jury trial in

a hearing on a 14-day involuntary commitment petition in In re Detention of T.C., 11 Wn.

App. 2d 51, 59-60, 450 P.3d 1230 (2019).

       J.G. argues that S.E. erred in its analysis of whether an individual is

constitutionally entitled to a jury trial under Article I, Section 21 of the Washington




                                             -5-
No. 82006-1-I/6


Constitution. 1 See S.E., 199 Wn. App. at 614-15. Because J.G. advances no novel

theory as to why our analysis in S.E. is incorrect, we decline to overrule its holding.

        Affirmed.




WE CONCUR:




           1 Determining whether the state constitution grants the right to a jury trial requires two steps:

“First, we determine the scope of the right to a jury trial as it existed at the time of our founding in 1889;
second, we determine if the type of action at issue is similar to one that would include the right to a jury
trial at that time.” In re Det. of M.W. v. Dep’t of Soc. and Health Serv., 185 Wn.2d 633, 662, 374 P.3d
1123 (2016). S.E. underwent this analysis to arrive at its holding. 199 Wn. App. at 614-15.



                                                      -6-